Title: From James Madison to James Madison, Sr., 27 June 1776
From: Madison, James
To: Madison, James, Sr.



Williamsburg June 27–1776
Hon’d Sir,

I this day disposed of the Bill of Exchange I brought down to Col. Zane at 42%. and filled up the Blank for the sum with £.180. I take this earliest opportunity of acquainting you with it that no inconvenience may arise from your making any engagements inconsistent with the sale I have made. I was unwilling to take so low a price for the Bill but thought it the best that could be done at this time. If the Exchange sd. rise hereafter it will be very uncertain whether our remoteness from the market wd. not have disabled us from taking advantage of it.
It is impossible for me to say when the Convention will adjourn, but am pretty certain it will not be so soon as was expected when I wrote by Troilus. It is said that 7 Ships, some very large, have within a few days past come to the aid of Dunmore Whether they be transports or Ships of War is not yet determined. This is all the News we have at present.
I am dear sir, Yrs. affectely,
James Madison jr.
